﻿24.	 Once again representatives of the international community are meeting here, as they do every year. They have come in great numbers to New York to plead the cause of peace, security and cooperation among nations.
25.	Mr. President, you have the difficult and important task of presiding over the debates of this session of the General Assembly and guiding the activities of this important body throughout the coming year. The People's Republic of Benin takes pleasure in greeting you as a great friend. We offer you our full congratulations and must say how happy we are at your well-deserved election to the presidency of the thirty-eighth session. You represent a country that is proud of its traditions and of the noble ideals of Bolivar, a country with which the People's Republic of Benin has friendly relations that are steadily developing further. Your considerable experience within the United Nations system, your ability, and your determination and patience in the search for truth and for solutions to crises are qualities that we in Benin are familiar with, and we feel that these qualities guarantee that our work will be successful under your far-sighted guidance. 

26.	Our delegation wishes to express its appreciation also to your predecessor, Mr. Imre Hollai, Deputy Minister for Foreign Affairs of Hungary, for the exemplary manner in which he presided over the work of the thirty- seventh session and for his active and influential participation in the solution of many of the problems that have faced the international community during the past 12 months.
27.	We also address our congratulations to the other members of the General Committee, who will be helping you in your difficult task. The delegation of Benin assures you all of its full cooperation.
28.	Lastly, we wish to pay a well-deserved tribute to the Secretary-General for his excellent report on the work of the Organization	which demonstrates his great qualities of courage, frankness and far-sightedness. We feel that he is someone we can turn to throughout this session as we do our work. We congratulate him most warmly on his laudable efforts and initiatives in the cause of the noble ideals of the Charter, and we reaffirm our unreserved support for him in his difficult task.
29.	We take this opportunity to congratulate most warmly Saint Christopher and Nevis, the newest Member of this great family of the United Nations.
30.	The picture of the world today is indeed a terrifying one, a source of shame to those who would like to behave that mankind is mature, united and responsible. As we analyse the international situation, we can see that the picture is on all levels even bleaker and more disturbing in it was a year ago.
31.	We note with some bitterness that the appeal to mankind for solidarity launched from this rostrum in the general debate at the last session did not lead to the establishment of codes of conduct and examples of systematic and universal application thereof. Interdependence, which affects us equally and is increasingly felt, has not really led to an awareness of the solidarity among nations; far from it. The sacrifices that are required in the name of solidarity will be made only grudgingly or not at all, as the experience of this last year of international affairs has shown us, and it has been a bitter and distressing illustration of that.
32.	However, the interdependence of continents and peoples is made imperative by modern industrial civilization, and it should logically lead—and we can only hope that it will—to broad areas of agreement and direct negotiations between the various regions of our planet, in the interest of a just and equitable distribution of the fruits of general economic growth. However, instead of the heights of understanding and fraternity, our world today, on the eve of the third millennium, offers us the spectacle of desolation, chaos and economic warfare.
33.	The inability of many to see the world economy as a single, coherent whole requiring integrated approaches which, going beyond interdependence, are based on solidarity, means that today we are in a situation of worldwide imbalance which, if we are not careful, will lead to an unprecedented catastrophe and disintegration. We are living through an age of crisis, which has assumed increasingly alarming proportions over the past few years. The growth rate of the world economic output, which was only 1.2 per cent in 1980, fell spectacularly and stabilized at a much lower level in 1982. In the developed countries, where makeshift methods were still being used to ease or offset the more obvious effects of the crisis, there is now an awareness of a sad fact that the situation is even worse than it was during the Great Depression. More than 10 per cent of the able-bodied population is now doomed to unemployment.
34.	In the area of international trade, the difficulties encountered are enormous and almost insurmountable because of defensive protectionist and short-term monetary policies which the developed countries are using in hopes of checking inflation. The self-preservation reflex which some developed countries seem to be rediscovering adds to the general confusion and aggravates the difficulties inherent in managing the economic crisis, the most obvious contradictions and the most pernicious effects of which are felt in a particularly acute manner by the fragile and precarious economies of the developing countries. The impoverishment of these countries is becoming increasingly obvious. Indeed, over the last two years major losses in foreign currency have been noted, due to a decrease in export earnings and following the catastrophic drop in the prices of commodities which, in real terms, are today no higher than they were during the 1930s. That massive reduction in available foreign exchange for the year 1982 is estimated at $200 billion despite compensatory measures.
35.	The economic crisis, by its devastating impact and debilitating effects, wipes out all that has been achieved and jeopardizes the growth of third world countries. The growth rate of the developing countries fell from 2.9 per cent in 1980 to 0.6 per cent in 1981. The per capita income of many of those countries, particularly the least advanced, has fallen in a disturbing manner. At the end of 1981, the reserves of the developing countries amounted to barely $100 billion, just enough to finance exports for two months, or for only one month in the particular case of Africa.
36.	And yet the debt burden of those countries has increased sharply, reaching $540 billion, including the debt-servicing burden, which is as high as $106 billion per year. Thai situation, paralysing in itself, is further aggravated by the recent and current phenomenon of the rise in the dollar, whose extreme over-evaluation continues most seriously to hamper the ability of the developing countries to repay their debts and thus stifles their economies. The rise in the dollar rate increases and, in fact, multiplies the burden of debt-servicing and emphasizes the extent to which the structural and functional machinery of those countries is dependent on the major financial and industrial centers. Similarly, the balance- of-payments deficit of the countries suffering from this iniquitous situation has risen to $62 billion in 1982 and is expected to be even worse in 1983.
37.	Those factors and many others have forced many developing countries to delay repayment of their loans and to request a rescheduling of their debts, the repayment of which has been made particularly difficult because of the restrictions imposed by the credit institutions of the rich countries, which do not seem particularly willing to seek satisfactory, integrated solutions to the serious economic problems of our world.
38.	In these circumstances, one can appreciate the scope of the constructive measures proposed by the heads of State or Government of the non-aligned countries for holding global negotiations, the principle of which had been accepted at the Versailles Economic Summit of the seven industrialized countries of the Western world in June 1982. But the intransigence and the lack of any sincere desire to co-operate on the part of the latter soon cast those proposals into limbo, and they have now been locked up in the museum of measures that are left to rot away over time.
39.	Despite that rejection and the lack of understanding shown by the family of the industrialized countries, the third world, which includes the majority of non-aligned countries, is intensifying its initiatives and opportunities 
for holding meetings to reach agreement. For example, there has been the proposal to hold a conference to resolve the problems arising from the situation of the developing countries, and that was accepted in principle during the thirty-seventh session of the General Assembly. There were also proposals put forward by the Group of 77 in July 1982. All those suggestions, initiatives and proposals are evidence that the third world is always willing to co-operate and hopes that the awareness of the common dangers that haunt us all, rich or poor, small or large, will lead us to open the way to frank and genuine cooperation.
40.	Is it not indeed unfortunate that today, when the concept of the post-industrial era is emerging from the distant fog and becoming a reality, the least advanced countries should still be vegetating under unacceptable living conditions and that the problems of food supplies, stabilization of commodity prices and energy resources should still be matters of such serious concern? There is time for the industrialized world to react and at last to show that it is willing to take action to help us out of the crisis by putting an end to the selfish protectionism which is so rife today, thus preventing mankind from sinking forever into social decay and from becoming completely dehumanized, a process already under way on a large scale in the existence and perseverance of apartheid racism, Zionism and the sinister and cynical arms race.
41.	The delegation of the People's Republic of Benin believes that urgent and radical measures are required to set up new international structures that would precisely prevent the international economy from drifting with the tide of current events. In today's reality of economic power relationships, the individual act of rebellion, the personal commitment or the commitment of a few to break away from the existing evil order, the words spoken by the just are quickly crushed and cruelly trampled upon. This sad realization strengthens the need for unified and coherent action on the part of all countries of the world, particularly the third world countries, whose fate is being decided in the urban centers of the industrialized countries by the transnational corporations.
42.	Let us look at what happened to the sixth session of the United Nations Conference on Trade and Development, which met at Belgrade from 6 June to 2 July 1983. Par us, the developing and non-aligned countries, that session presented a special opportunity to review fully and comprehensively the international economic situation and its impact on trade and development, particularly that of the least advanced countries. It was to consider the ramifications of the present crisis in the world economy, which is a manifestation of the structural imbalances of the system, and it was to focus its attention on the urgent need for a recovery of that economy, emphasizing a reactivation of the development process in the third world countries. It was to debate the major international economic problems, and against this background it was to take a position on appropriate measures to get under way a programme for world economic recovery, for growth and sustained development, including measures of structural reform of the world economy.
43.	However, contrary to the expectations of the developing countries, the recent meeting at Belgrade came up against the icy intransigence of the rich countries, which meant that the Conference was unable to work out specific proposals that could ensure the desired management of the world economy. The high hopes of the developing countries were dashed because consideration of the implementation of the Substantial New Programme of
Action for the 1980s for the Least Developed Countries was sabotaged and did not take place.
44.	Despite the repeated appeals of the preparatory meetings held at Baghdad, Libreville, Carthage and Buenos Aires, and addressed particularly to the developed countries, to take maximum advantage of the opportunity of the Belgrade meeting to translate into major political decisions a new spirit of multilateral cooperation, the hopes of the international community were dashed because of the systematic abstention of the rich countries, which refused to co-operate constructively. Thus the problem of the monetary and financial system, which is one of the major areas in which improved international cooperation is necessary, is still in an impasse. The present system continues to be unable to react at the level necessary for a recovery of the world economy and a resumption of development in the least developed countries because of inter alia the short-term and introverted policies of certain developed countries, which are constantly  educing international financial cash flows. The deficit countries still do not have any special weighting in the allocation of special drawing rights.
45.	The trade problems of developing countries are further worsened because of the increasingly complex protectionist policies and measures of the developed countries. The proliferation of so-called self-imposed restriction and rationalization measures in trade, and recourse to the arbitrary and unjustified application of compensatory rights, are constantly having a negative impact on the production and export prospects in sectors in which the developing countries were beginning to acquire a relative advantage.
46.	In sum, the Belgrade session, like earlier sessions, yielded only meagre results. It did not come up with a clear and unambiguous commitment by the developed countries to eschew protectionism.
47.	In this setting of unequal and unfair economic warfare our country, the People's Republic of Benin, like all developing countries, particularly those which, like Benin, are least developed, is seriously damaged by this imbalance and uncertainty, which weigh heavily on our fragile economy in this world crisis. In addition to this general situation, we have had climatic problems, such as the drought of 1981 and the floods of  1982, whose impact, particularly on our agricultural sector, caused major reductions in agro-pastoral food and industrial production. The result has been the loss of almost one third of our export earnings.
48.	Faced with this situation, the People's Republic of Benin has adopted measures for restructuring the vital sectors of its national economy. A round-table conference of the partners in the economic and social development of Benin was organized in March 1983. Representatives of many friendly countries and international agencies attended this important meeting. We should like to express to them once again our gratitude for the active part they took in our discussions and for the commitments they entered into on behalf of their countries or agencies. We take this opportunity to appeal from this rostrum to all those countries and international organizations and agencies, partners in the economic and social development of Benin, to ensure that the commitments entered into are honoured within the time limits dictated by the erosive action of inflation.
49.	The Security Council, in resolution 419 (1977), called on all States and all appropriate international agencies, including the United Nations and its specialized agencies, to provide economic assistance to Benin. In December 1980 the General Assembly, in resolution 35/88, recommended further assistance in the drawing 
up of a programme for special economic assistance to Benin—a programme which was endorsed by the General Assembly in 1981 and in 1982. A performance report on this assistance programme will be submitted to the thirty-ninth session. Meanwhile, an interim report has been prepared which shows that despite the real efforts made, there is still much to be done to mobilize the funds required to implement the major projects included in this programme of special economic assistance. It is our hope that through our efforts, together with those of friendly countries and international agencies, we shall be able next year to report to the Assembly the achievement of the objectives of this programme.
50.	All developing countries are deeply concerned by the economic problems that I have been describing, and particularly by the state of complete impoverishment in which they are kept by the present international economic order. They are also fully aware of all the political crises created and cynically maintained throughout the world by international imperialism simply to maintain and strengthen that most evil and exploitative system.
51.	The delegation of the People's Republic of Benin is deeply concerned over the current situation in southern Africa, which can be explained only by the fact that certain Powers, through their constantly increasing support for the Pretoria regime, are deliberately undermining the efforts of the Organization of African Unity  and the United Nations to seek a just solution to the problems of that region of the African continent.
52.	The key to the problem of Namibia and of apartheid has been removed by Powers which are friendly to racist South America. How else can it be explained that over the years the South African regime, far from negotiating resolutely to promote Namibian independence, has been persisting in its blind repression of the Namibian people and piling delaying tactic upon delaying tactic? How else can it be explained that in spite of the repeated appeals of the international community South Africa has been able to put forward as solutions to the dehumanising problem of apartheid only violence, bantustanization and the continued cowardly assassinations of militants of the African National Congress (ANC)?
53.	The continuing occupation of Namibia, the harassment of neighbouring African States, the demeaning and inhuman practice of apartheid, and the intransigence, stubbornness and systematic use of large-scale and unheard-of violence by the despised Pretoria regime are an affront and an insult to the conscience of every civilized human being, and a challenge to the international community.
54.	The People's Republic of Benin has always supported and will always support the Namibian people, led by its vanguard, the South West Africa People's Organization	in all its tribulations until the achievement of complete victory and of an independence free from political or territorial restrictions. We reject out of hand all the delaying and diversionary tactics attempting to link Namibia's independence with the withdrawal of Cuban troops from Angola.
55.	At this session the Assembly must consider and adopt special emergency measures to give effect to Security Council resolution 435 (1978) to ensure that that martyred people can accede without further delay to full independence.
56.	The People's Republic of Benin will continue to lend its unreserved support to the courageous struggle of the South African fighters for the final eradication of apartheid and for the establishment of democracy, equality and social justice. The delegation of Benin pays a respectful tribute to the memory of the three ANC militants who were cravenly murdered by the Pretoria regime on 9 June 1983. We urge all South African patriots to continue the struggle with yet greater determination to immortalize the memory of those heroes and of so many other martyrs killed in battle or ignominiously and cold-bloodedly struck down by the torturers of that hell which has been cursed by the entire human race.
57.	Our delegation regrets that the recent Second World Conference to Combat Racism and Racial Discrimination did not live up to the enormous hopes placed in it by the oppressed peoples of South Africa and Namibia.
58.	We remain convinced, and we reaffirm, that only the adoption and application of comprehensive economic sanctions against the arrogant Pretoria regime will force it into line with the requirements of human reason. Accordingly, we oppose the abuse of the veto to prevent mankind from ridding itself of this pestilence, this gangrene eating away the lives of tens of millions of human beings.
59.	Our delegation is deeply concerned also about the tragedy of the Chadian people, which is the result of the attempts of international imperialism to impose one single political and military faction over all the others, in spite of the fact that the 1979 Lagos Accord on National Reconciliation in Chad called for the establishment of the Transitional National Union Government and opened up more hopeful prospects for Chad. Blinded by its sordid scheme, imperialism refuses to see that the situation in that country is one of civil war—a civil war which is not a recent one and whose progress has been observed by all.
60.	For its part, the People's Republic of Benin reaffirms that the events in Chad are strictly internal events. Accordingly, we condemn all foreign intervention in Chad, for such intervention only exacerbates the difficulties and the suffering of the Chadian people. We are convinced that no military solution can ever resolve the problem of Chad; what is required is reconciliation among all the people of Chad. For these reasons, the delegation of the People's Republic of Benin proposes for the settlement of this fratricidal conflict: first, the preservation of the de facto ceasefire in the field through its immediate confirmation and ironclad guarantees; secondly, the withdrawal of all foreign troops; thirdly, non-intervention in the internal affairs of Chad; and fourthly, national reconciliation under the auspices of the OAU.
61.	The People's Republic of Benin accordingly supports the efforts of the current Chairman of the Assembly of Heads of State and Government of the Organization of African Unity, our brother Mengistu Haile- Mariam, to restore peace and to bring about national reconciliation in Chad, and to this end we urge all our brethren in Chad to create conditions in which they can all set off down the path of peace and reconciliation and tackle the basic task of rebuilding their country, rather than getting bogged down forever in vain attempts to impose the legitimacy of a given Chad Government, a legitimacy which lies within the exclusive sovereign gift of the people of Chad.
62.	We wish to express our concern and anxiety about the situation in Western Sahara. The continuing deterioration of that situation is a threat to peace and security, which are essential to the peoples of the North African region for the pursuit of their efforts for independent and viable economic and social development. 

The People's Republic of Benin welcomes the resolution on this question, adopted at the nineteenth session of the OAU Assembly of Heads of State and Government, held at Addis Ababa in June 1983. That resolution called for direct negotiations between the Kingdom of Morocco and POLISARIO,' for a cease-fire and for the organization among the people of Western Sahara of a referendum on self-determination before the end of December 1983 [we ,4/33/37.2].
63.	My country welcomes the favourable reception given this resolution by all the peoples and countries that love peace, justice and freedom, and we deplore the delaying tactics so actively pursued since then to prevent its implementation. In renewing its unvarying support for the Saharan Arab Democratic Republic, the Saharan people and its vanguard, POLISARIO, in their struggle to implement that OAU resolution, the People's Republic of Benin calls upon the entire international community, particularly the United Nations Secretary-General, to exert effective pressure and to use all their influence to ensure the immediate holding of the referendum on self-determination under the auspices of the OAU and with the cooperation of the United Nations.
64.	The deterioration in the situation in the Middle East and the increase in tension there lead us once more to sound the alarm. We must say that, far from improving since last year, the situation has recently suffered a dangerous deterioration. The Organization must take note of the seriousness of the Zionist escalation and find ways and means during this session to make Israel understand the risks to peace and security it is creating in that region.
65.	The People's Republic of Benin condemns the Zionist policy of aggression, genocide and massacre directed against the Arab populations of the region, and we support the struggle of the Palestinian people and its right to have its own homeland and to establish a sovereign, independent State. We reaffirm our political and diplomatic support for the Palestine Liberation Organization [PLO], the sole representative of the oppressed people of Palestine.
66.	Solving the Palestinian problem requires a comprehensive, just and lasting settlement of the conflict in the Middle East, a settlement based on Israel's withdrawal from the occupied Arab territories. The PLO must participate on a footing of complete equality in all efforts made by the United Nations to find the long-awaited solution to the problem of the Middle East.
67.	As convinced and consistent supporters of the Arab cause in the Middle East, the People's Republic of Benin, its party, the People's Revolutionary Party of Benin, and its Government, the National Executive Council, condemn the new form of plots using increased pressure and corruption to strengthen the diplomatic position of the Tel Aviv leaders by re-establishing untimely and unnatural diplomatic relations with the Zionist entity despite its continuing military occupation of the Arab territories it holds as the result of war and despite its stubbornness in opposing the exercise of the Palestinian people's inalienable right to self-determination and to its own State.
68.	The very proper decision of the African States, freely taken, to break off relations with the Zionist State is still valid and must be scrupulously observed in the present situation in the Middle East, which is worse and more disturbing now than it was in 1973. We consider that to resume diplomatic relations with Israel, when there has been no real objective improvement in the situation since the Camp David agreements, which are simply another plot against the Palestinian cause even if some Governments do find them useful, amounts to defending the interests of Israel and international imperialism. It would mean deliberately working against the noble cause of the Palestinian people, working against peace in the Middle East, and undermining, indeed destroying, the Afro-Arab solidarity which is essential for the success of our common struggle against injustice, colonialism and underdevelopment.
69.	The conflict which has been going on for more than three years now between Iran and Iraq, two brother countries united by age-old ties, is a matter of serious concern to us. My country once again makes a solemn appeal to those two countries, whose quarrel is furthering the Machiavellian purposes of international imperialism, to begin negotiations to reach a just and lasting peace to the honour of the peoples of Iran and Iraq. The prestige and credibility of this Organization require it to do everything in its power to help in the realization of that goal.
70.	The persistence of old hotbeds of tension and the appearance of new ones, and the signs that the existing structures for peace-keeping and the maintenance of peace and stability are becoming worn out, inevitably lead us to the sad conclusion—but without destroying our hopes for the future—that the prerequisites for peace are still absent both in Africa and in the Middle East. How can it be otherwise, when some countries still cling to old, outdated systems of domination and dependence and are making stubborn efforts to prevent by all means possible the countries of these regions from exercising their right to self-determination and independence and from taking the measures that they consider necessary to overcome underdevelopment and abject poverty?
71.	The general picture in the rest of the world is similar. In Asia, America and the Caribbean the peoples are asking themselves anxiously what they can do when faced with predatory and destabilizing manoeuvres which, in the final analysis, mark international imperialism's traditional desire for hegemonistic domination.
72.	In Asia, the prevailing situation of neither war nor peace, the collusion of imperialism with quasi-dictatorial regimes, the strategic military manoeuvres, the establishment of	military alliances, the determination to whip up bellicose feelings among certain peoples—all this seriously threatens peace and the security of the peoples of that continent.
73.	The People's Republic of Benin recognizes and supports, and will so continue, the sovereign right of each State to have its own policy and its own point of view. We firmly believe that no nation, large or small, has the right to interfere and become involved in the internal affairs of another country or to try to impose on another country its views or a course of conduct other than the one that that country has chosen for itself.
74.	Accordingly, our delegation reaffirms that the peoples of Kampuchea and Afghanistan are and will remain masters of their own fate, free to choose the socio-political system they wish. We condemn any intervention in the internal affairs of those two countries, and appropriate measures should be examined and taken to eliminate foreign occupation and the threats to their security. The People's Republic of Benin, which favours removing from those regions the tension that has prevailed for years, feels that peace and the guarantee of peace are possible only if there is a political solution through dialogue and direct negotiations without any preconditions. That is why we reiterate our full support for the declaration of the Seventh Conference of Heads of State 
or Government of Non-Aligned Countries on the questions of Kampuchea and Afghanistan 
75.	The People's Republic of Benin also stands shoulder to shoulder with the People's Democratic Republic of Korea in its tireless struggle for the peaceful, independent and democratic reunification of the country and the establishment of the Confederal Republic of Korea. We repeat that only the withdrawal of all foreign troops from the peninsula will make possible a definite and viable solution of the Korean crisis.
76.	We also repeat our support for and militant solidarity with the people of Cyprus. We renew our tireless support for the just cause of the people of East Timor. In Central America and the Caribbean, the struggles for peace, freedom and development have reached a level of which all the peoples of the third world can be proud.
77.	Some nations like to preach human rights, but they do not hesitate to take action that infringes the sovereign right of another nation to choose its own destiny. The People's Republic of Benin abhors such hypocrisy. Our country is very much concerned over tensions resulting from a long history of exploitation and violation of human rights, aggravated in recent years by outside pressures and contempt for the principles  of non-intervention and non-interference. Far from improving, the situation is deteriorating further, and military manoeuvres, regardless of their scope, will unfortunately not help at all; all they will do is increase tension detrimental to the interests of the peoples of the region.
78.	That is why our delegation welcomes the positive and constructive initiatives of the Contadora Group to try to ensure stable peace in Latin America. My country supports Security Council resolution 530 (1983) and urgently appeals to all States concerned to co-operate fully with the Contadora Group. The people of Benin assures all the peoples of that region of our untiring support as they confront the subversion and destabilization of which they are victims and as they defend their independence and freedom and take an anti-colonialist and anti-imperialist stand.
79.	There is little need to point out that imperialism, by imposing its own version of law and order, by strengthening and reactivating its bases, by exporting oppression and by seeking to destabilize if not regain its lost colonial possessions is taking action to control our resources and to plunder them and is trying to act as an international policeman and to determine the direction our ideologies should take. There is indeed a close and intimate relation linking imperialism, under-development, the absence of peace and collective insecurity. The peoples of the third world are today fighting not only against oppression and exploitation, but also to preserve human civilization and for the right to life, and thus are fighting against the threat of nuclear extermination. Our peoples, and with them the peoples of the entire world, are trying not only to prevent war but also to bring about a real improvement in international relations, to strengthen and develop all good initiatives and to eliminate distrust and suspicion.
80.	We should like to highlight the complex and sometimes controversial relationship between disarmament and international security or, if one prefers—and in fact it is the same thing—the link between disarmament and development. The delegation of the People's Republic of Benin realizes with fear and anguish that the arms race not only increases the danger of a world-wide war but also places a heavy burden on the major Powers which induces them to neglect or abdicate their international responsibilities. The outrageous expenditures on arms and the unbelievable squandering of valuable resources could have been used to mobilize funds for aid to development and to improve the living conditions of peoples, including those in the developed countries. Our people, like every other people in the third world, is greatly concerned over the deplorable and senseless waste of resources, when Article 26 of the Charter advocates disarmament  In order to promote the establishment and maintenance of international peace and security with the least diversion for armaments of the world's human and economic resources . The past decade shows quite clearly that arms and development are competing for the resources of the planet and that under-development jeopardizes the security of nations.
81.	While concern is shown for strengthening security and preventing violence and bloodshed which today are rife in so many parts of the world, the industrialized nations, in their traditional self-centeredness, are at the same time investing tremendous human and financial resources in improving the efficiency and destructive capacity of war machines simply to feed that lucrative trade in weapons and thus ensure the survival of the war and armaments industries.
82.	Never until now has the Organization's strength as the preserver and dispenser of peace, although it has clearly penetrated the peoples' Held of vision, been so unreliable that the crusade against the independence of peoples and the grotesque and unscrupulous interference in the domestic affairs of other countries are continuing to the point that we doubt our ability to stop the deterioration and save the human race from a nuclear holocaust.
83.	The delegation of the People's Republic of Benin, with the optimism born of its faith in the future, is convinced that it is still possible to prevent any further dangerous deterioration in the situation and that we must prevent the world from sliding towards catastrophe. For that reason the citizens of our country, the People's Republic of Benin, collectively and through us, appeal solemnly to the reason of all those in the world who hold positions of responsibility to prevent the irreparable from happening and by so doing ensure the pursuit of a policy directed towards the great goal of saving mankind.
84.	At a time when mankind is called to make additional sacrifices to bring about future economic and financial recovery, we in Benin believe that a sense of responsibility—on the national, collective and individual levels—will prevail over political differences, over rivalries between groups, blocs or individuals and over the bitterness and rancour caused by certain deplorable practices, whether in the distant or recent past or in the present. In this connection, we hope that the industrialized countries and the negotiators from the North will be able to shed their shell of insensitiveness and indifference to the poverty, suffering, malnutrition, ignorance and insecurity so rampant throughout the world and particularly in the third world.
85.	Everyone knows that war is evil; everyone knows the price it exacts in human lives, in suffering and in the destruction of the things necessary to human life and development, not to mention the disturbance of the tranquillity that is so necessary and the deterioration in relations within the international community. The People's Republic of Benin, faithful to its desire for peace and to the decision of our people to build in freedom and independence a sovereign and prosperous nation, and convinced that the destructive capacity of any war, particularly nuclear war, has noticeably increased today to a planetary level, welcomes all sincere peace proposals 
and initiatives launched so far and hopes that everything possible will be done to give them practical effect. Thus, we must understand and support the expectation and desire of our peoples that the conferences on disarmament, security and peace should emerge from their present impasse, in order to promote the development, the progress and the survival of mankind.
86.	Our delegation, aware that detente and security must be collective in order to be real, calls upon all the countries of the world, especially the nuclear Powers, to weigh objectively and reasonably the threatening tendencies in the present development of international relations and to draw reasonable conclusions there from, in the most basic interests of mankind. We urge the nuclear Powers finally to adopt effective disarmament measures and to devote the vast resources thus released to the economic and social development that is so urgently needed in the developing countries.
87.	We see the world situation, as we have described it and as we are experiencing it in its political, economic and social aspects, as a gigantic machine, the key elements of which are out of alignment and almost worn out. Faced with such a disturbing situation, it would be wrong not to take action and even more wrong not to show any real desire for solidarity and concerted action.
88.	The People's Republic of Benin has always maintained that, faced with the threat of total disintegration that hangs over the world economy and the threat of the nuclear apocalypse that weighs upon all mankind, we must get back to those virtues of frank dialogue and mutually beneficial cooperation. The trend towards micro-nationalism and protectionism as separate ways out of the present stagnation will not yield solutions capable of meeting the needs and hopes of the peoples of our countries. Similarly, the arms race as an index of power or degree of development is but an abyss into which is deliberately poured vast financial resources that could and should be used to eradicate from the surface of the Earth poverty, hunger, malnutrition, disease, illiteracy, unemployment and armed conflict.
89.	In spite of the pressures and manipulations of all sorts being exerted to keep Africa in a permanently peripheral and totally inactive status with regard to the ideals and goals that our continent's organization, the OAU, has freely decided to uphold, and in the light of the decisions adopted by that important body, the delegation of the People's Republic of Benin, true to the commitment of our country to co-operate with all States without exception or discrimination on the basis of respect for sovereignty, national dignity and the principle of non-interference, is prepared to join in all attempts at this session to find a way to give a new impetus to the efforts to achieve and defend the noble ideals of the Charter of the United Nations, namely, peace, equality, freedom, justice and social progress.
90.	Ready for the revolution; the struggle continues.



